Citation Nr: 0334031	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman




REMAND

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from the San Juan, Puerto Rico, Regional Office (RO), 
which found that new and material evidence had not been 
submitted to reopen the veteran's claim.

In a January 2003 decision, the Board found that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in May 2003, the Court vacated the Board's 
January 2003 decision and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.

In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to inform a claimant of which evidence 
VA will seek to provide and which evidence the claimant is to 
provide.  In a Motion for Remand, General Counsel for VA 
noted that the Board had discussed the VCAA and found that 
the duty to notify was complied with by the issuance of a VA 
letter dated in June 2001, a January 2002 Statement of the 
Case, and a Supplemental Statement of the Case dated in March 
2002.  While not mentioned by General Counsel, the Board had 
also referred to a hearing in January 2002.  General Counsel 
stated that the communications from the RO failed to satisfy 
the requirements of 38 U.S.C.A. § 5103(a) because they "did 
not tell Appellant what information he needed to submit to 
substantiate his claim, nor did it state what evidence VA was 
to provide, versus what he should provide.

The Board notes that, recently, the United States Court of 
Appeals for the Federal Circuit ("Court of Appeals") 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  Because the Board no longer has authority to 
correct VCAA deficiencies, a remand to the RO is required for 
this purpose.  Further, the Board notes that the Court of 
Appeals recently invalidated the provision of 38 C.F.R. § 
3.159(b) which permitted VA to decide a claim prior to the 
expiration of the one-year period if the claimant did not 
respond to a VCAA letter within 30 days, finding it 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  See Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that 
the veteran has been notified as to 
what evidence is needed to support his 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

2.  The RO should re-adjudicate the 
veteran's claim in light of any 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


